Citation Nr: 1110168	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2006 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Winston-Salem, North Carolina, that denied reopening a previously denied claim for service connection for PTSD.  The Board is adjudicating this matter on a denovo basis for reasons that shall be set forth in the remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for PTSD.  He has claimed a number of stressors related to his service including in the Republic of Vietnam, where the RO has conceded that he had service, in addition to his service in the Philippines.  See page 18 of statement of the case, conceding that copies of letters he submitted contained an APO address verified as stationed in Vietnam, see also copies of photos submitted by Veteran and back of personnel 201 file containing handwritten concession from VA employee that Veteran was in Vietnam.  

Among the stressors reported by the Veteran in various statements of record, he cited seeing the dead and wounded loaded into helicopters on a daily basis, having to drive a fuel truck to a bomb dump to refuel equipment, which he viewed as dangerous as one shot could have blown up the truck.  He also felt like he was a target when sent out to fix generators that supplied units and cited an instance that while doing such a task, he was approached by Marines who had mistaken him for the enemy and drew their weapons on him.  He also cited having accidentally entered a morgue and described seeing the bodies of Marines who had been killed in a plane crash.  He further described an explosion of a fuel dump caused by sappers, and also a tanker truck fire which could have caused significant damage had the gas tank exploded.  

In regards to his PTSD claim, the Board notes that in April 2004 and May 2004 (with notice sent the same months), the RO denied a claim for service connection for PTSD.  The RO then denied the PTSD claim again in December 2004, with notice sent the same month.  There was no appeal of any of these decisions, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  The bases for the denials centered on there being no confirmed stressor to support a diagnosis of PTSD.  

In November 2005, the Veteran filed to reopen his claim.  In June 2006, the RO denied his petition to reopen the claim.  The Veteran has appealed.

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

During the pendency of this appeal, effective July 13, 2010, the rules governing entitlement to service connection for PTSD were substantially revised.  VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Federal Register, Vol 75 No 133 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010, as in this case.  

The liberalizing changes appear to be applicable in this case.  Of note, the stressors which had previously been determined to have been unverifiable through official channels, have been supported by lay evidence (which had also been previously considered), to include his submissions of copies of letters he had written to his wife while in the service throughout 1965, which contained reference to incidents such as his seeing the bodies of the aircraft crash victims, the fire which was started in a tanker truck but put out before any serious damage occurred, and his encountering Marines who apparently mistook him for an enemy combatant.  The letters also made reference to having served in a combat zone for which he was entitled to combat pay.  

In view of the liberalizing nature of the regulatory change, which in effect creates a new basis of entitlement, the appellant's claim for service connection for PTSD, and the evidence in support of such claim, is to be reviewed on a de novo basis, and not as a new and material evidence claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  Therefore, a "new and material" analysis is not appropriate, this issue has been characterized as shown on the first page of this decision and, for the reasons discussed below, is remanded.

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue." See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant. See 38 C.F.R. § 20.903(b) (2009) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"). McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f). On remand, he should be so notified.

Moreover, the Court has held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider whether the Veteran has any psychiatric disability, including other than PTSD, that is etiologically related to his military service.  The medical evidence of record shows that in addition to PTSD, the Veteran has been diagnosed with various psychiatric and/or organic mental disorders, including organic mania/affective disorder--status post stroke and seizure disorder, frontal lobe syndrome, amnestic disorder, bipolar affective disorder, obsessive compulsive disorder and possible early dementia.  As such, the issue on appeal, which has been recharacterized on the title page of this decision, is being remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  In this case, the RO has not considered whether the Veteran's diagnoses of psychiatric disorders, other than PTSD, are service-related. Thus, additional development is needed to address the etiology of any other psychiatric disorders diagnosed.

Furthermore the Board notes that the RO in its previous denials of service connection for PTSD, failed to address the findings in the service treatment records, which upon review show that he was repeatedly treated for complaints of nervousness, for which he was noted to request "nerve pills" in July 1965, and had diagnoses of anxiety reaction and situational stress in January 1966, for which he was treated with Thorazine and Stelanzine.  This treatment for apparent psychiatric complaints in service must be reviewed by any VA psychiatric examiner in determining whether the Veteran has a current psychiatric disorder (including PTSD) for which service connection is warranted. 

In addition, there is evidence showing that he is receiving Social Security disability benefits since 2003.  As such records could be pertinent to this claim for service connection for a psychiatric disorder, an effort must be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social Security Administration (SSA) a copy of any decision that was made on a claim for Social Security disability benefits awarded, as well as the medical records relied upon concerning any determination rendered. All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.  If SSA records are received on CD, they should be printed out and placed in the file.

2.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his claimed psychiatric disability since 2006, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2010).

3.  Thereafter following completion of #1-2, the AOJ should afford the Veteran a VA special psychiatric examination.  The claims file and a copy of the revisions to 38 C.F.R. § 3.304(f) in the Federal Register, Vol 75 No 133 (July 13, 2010) must be provided to the examiner for review prior and pursuant to conduction and completion of the examination, and review of such must be noted in the claims folder.  The examiner must also review and make note of the treatment in service for apparent psychiatric complaints.  The examiner must determine the nature, severity, and etiology of any psychiatric disorder(s) present, to include PTSD.  The examiner should provide an opinion on the following:

(a). Does the Veteran have a diagnosis of PTSD?

(b). If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record, including records of inservice treatment therein.  After consideration of these claimed stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD;

(c). If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, and if so, the examiner should opine as to whether it is as likely as not (i.e., at least a 50/50 probability) that any such disorder(s) is/are related to service, to include any incident shown therein (or inservice treatment therein), or if preexisting any period of service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions.

4.  After completion of the above, the AOJ should readjudicate the Veteran's service-connection claim, including any additional evidence obtained by the RO on remand.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case, which includes the pertinent laws and regulations, including the revisions to 38 C.F.R. § 3.304(f) in the Federal Register, Vol 75 No 133 (July 13, 2010) and be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in adverse consequences. 38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


